DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 8 January 2020, 21 August 2020, 13 November 2020, and 26 May 2022 have been considered by the Examiner.

Comment about the Specification
The Examiner noticed that the preferred ranges for some of the components were broadening in the paragraphs, while this in not improper, the Examiner wanted to confirm this was the intent of those paragraphs. The Examiner noticed this trend in at least paragraphs [0021] pertaining to the concentration of at least one alkali metal at the surface compared to the concentration of the alkali metal at the maximum concentration of the glass, paragraph [0025] pertaining to the total amount of alkali metals in the glass, paragraph [0026] pertaining to the amount of Na2O in the glass, paragraph [0027] pertaining to the amount of Li2O and/or K2O, paragraph [0038] pertaining to the distance from the surface where K2O reaches the plateau concentration.
In paragraphs [0015]-[0017], [0019], [0030]-[0032], [0034]-[0036], [0041], [0042], [0053], and [0058]-[0060] the more preferred ranges narrow the limitation of the paragraph. 
  

Drawings
	The original drawings received on 8 January 2020 are accepted by the Examiner.

Claim Comment
Claim 24 has been withdrawn. Claim 24 depends from claim 22 and claims a compressive stress. The Examiner and the Applicant’s Representative discussed that this should be an ion exchanged glass and thus claim 24 was grouped with the ion exchanged glasses. 

Claim Objections
Claims 5-7 are objected to because of the following informalities:  minor typographical errors.
Claims 5 and 6 recite units “Gpa” and “Mpa”, these units should be “GPa” and “MPa”.
Claim 7 recites “ZrO2 0 to .5” this should be “ZrO2 0 to 0.5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 19 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the scope of enablement requirement, because the specification, while being enabling for a glass composition comprising in terms of weight percentages 1) 50-77% of SiO2, 0-10% of Al2O3, 0-10% of B2O3, 0-10% of Fe2O3, 0-18% of Na2O, 0-17% of K2O, 0-6% of Li2O, 0-4% of fluorine, and 1-15% if the sum of MgO, CaO, SrO, BaO, and/or ZnO; with preferred variant 2) 50-77% of SiO2, 0.5-7% of Al2O3, 0.1-8% of B2O3, 0-8% of Fe2O3, 0-18% of Na2O, 0-17% of K2O, 0-6% of Li2O, 0-4% of fluorine, and 0-15% if the sum of MgO, CaO, SrO, and/or BaO; and further preferred variant 3) 50-77% of SiO2, 0.5-7% of Al2O3, 0.1-8% of B2O3, 0-8% of Fe2O3, 0-18% of Na2O, 0-17% of K2O, 0-6% of Li2O, 0-4% of fluorine, and 3.5-17% if the sum of MgO, CaO, SrO, BaO, and/or ZnO; where in the glass has at least one alkali metal and/or alkali metal oxide where the concentration of the at least one alkali metal and/or alkali metal oxide is lower at the surface of the glass than the interior of the glass. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise at least one alkali metal and/or alkali metal oxide where the concentration of at least one alkali metal and/or alkali metal oxide is lower at the surface of the glass than the concentration of said alkali metal and/or alkali metal oxide at the interior of the glass.
	B) The nature of the invention:
	The invention relates to a glass composition exhibiting a lower concentration of alkali metal and/or alkali metal oxides at the surface than the interior of the glass.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based  a change in the alkali metal concentration at the surface compared to the alkali metal concentration in the interior of the glass.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties and structure of the glass can in many cases can be predicted.  However, generally the composition of glass described only by a single modifier in the glass composition and its qualitative concentration ratio is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass which can meet the structural limitations required by the instant claims (see specification paragraphs [0041]-[0057]).  Exemplary glasses exhibiting the structural limitations required by the instant claims are disclosed. But there are no examples which show the compositional aspects of the glass.  No guidance is provided for producing glass exhibiting the required structure that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition in the instant application. No examples are provided of materials having the structure required that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required structure having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required structure outside of the compositions indicated as being enabled. Making or using a glass having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition ranges of the embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required structure.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required structure in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a compositionally related structure rather than the means by which that compositional structure may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	Claims 2-21 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the scope of enablement.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses an element comprising a glass having a surface and an interior, wherein the glass comprises at least one alkali metal and/or alkali metal oxide where the concentration of the at least one alkali metal and/or alkali metal oxide increases from the surface of the glass towards the interior and reaches a maximum alkali metal and/or alkali metal oxide concentration at a distance of not more than 60 nm from the surface.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise at least one alkali metal and/or alkali metal oxide where the concentration of at least one alkali metal and/or alkali metal oxide is lower at the surface of the glass than the concentration of said alkali metal and/or alkali metal oxide at the interior of the glass.
	B) The nature of the invention:
	The invention relates to a glass composition exhibiting a lower concentration of alkali metal and/or alkali metal oxides at the surface than the interior of the glass.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass having a change in the alkali metal concentration at the surface compared to the alkali metal concentration in the interior of the glass.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties and structure of the glass can in many cases can be predicted.  However, generally the composition of glass described only by a single modifier in the glass composition and its qualitative concentration ratio is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass which can meet the structural limitations required by the instant claims (see specification paragraphs [0041]-[0057]).  However, there is no disclosure on how the glass was modified to have the structural limitation where at least one alkali metal and/or alkali metal oxide has a lower concentration on the surface when compared to the interior concentration. Exemplary glasses exhibiting the structural limitations required by the instant claims are disclosed. But there are no examples which show the compositional aspects of the glass or how the examples were treated to achieve that structure.  No guidance is provided for producing glass exhibiting the required structure that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition in the instant application. No examples are provided of materials having the structure required that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required structure having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required structure outside of the compositions indicated as being enabled. Making or using a glass having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition ranges of the embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required structure.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required structure in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	
	Claims 2-21 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of enablement.





















Conclusion




	
















Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 provides for the use of an electronic-grade glass fiber composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The Examiner suggests amending the claim similar to as proposed below in order to better clarify the claim. 
“16) An electronic-grade glass fiber comprising the composition of claim 1.”

Claim 19 provides for the use of an electronic fabric, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The Examiner suggests amending the claim similar to as proposed below in order to better clarify the claim. 
“19) A printed circuit board, comprising a base material comprising the electronic fabric of claim 18.”

Claim 10 recites the limitation “viscosity at liquidus temperature is higher than 300 Pa.s (3000 poise), and viscosity at a temperature lower than 1700°C is 30 Pa.s (300 poise)”. This is confusing since the first clause is about the viscosity at the liquidus temperature and the examiner believes the second clause is directed to the temperature at a viscosity of 30 Pa·s (poise). See paragraphs [0016] and [0029] of the instant specification. The claim would be clearer if rewritten similar to “viscosity at the liquidus temperature is higher than 300 Pa.s (3000 poise), and temperature when the glass has a viscosity of 30 Pa.s (300 poise) of lower than 1700°C”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Guo et al., International Patent Publication WO 2018/164904 A1.
This rejection is over the WO 2018/167904 A1 because this reference qualifies as prior art under 35 U.S.C. 102(b).  However, for convenience, the column and line numbers of the English language equivalent US Patent Application Publication No. 2020/0039877 will be cited below.
	Guo et al. teach a method of reducing the electrostatic charge on the surface of the glass by chemical treatment. See Abstract and the entire specification, specifically, paragraphs [0002], [0006]-[0008]. Guo et al. teach the surface layer of the glass is depleted on the surface level of at least one alkali metal ion. See paragraph [0006]. Guo et al. teach the surface layer depletion has a depth from 5 to 100 nm. See paragraph [0006]. Guo et al. teach that the depleted ion can be achieved by ion exchange in a bath comprising at least one of  Na+, K+, Cs+, and Ag+, and that the surface can also be leached. See paragraph [0006].
Liu et al. fail to teach any examples that are sufficiently specific to anticipate the compositional limitations of claims 1-21.  
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the method taught by Guo et al. et al. would have been obvious to a person having ordinary skill in the art at the time the invention was made to deplete the surface of the glass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 September 2022